Citation Nr: 0310723	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ankle with shortening of the leg, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for paranoid 
schizophrenia; denied an increased rating for residuals of a 
fracture of the left ankle with shortening of the leg; and 
denied an increased rating for hypertension.  In May 1999, 
the veteran filed a notice of disagreement pertaining to the 
issue of entitlement to service connection for paranoid 
schizophrenia and an increased rating for residuals of a 
fracture of the left ankle with shortening of the leg.  He 
was provided a statement of the case on these issues in 
October 1999.  However, in his substantive appeal, he 
indicated that he only wished to appeal the determination 
regarding his ankle.  Hence, the issue of entitlement to 
service connection for paranoid schizophrenia is not before 
the Board and will not be addressed in this decision.  

In his May 1999 notice of disagreement, the veteran also 
raised the issues of entitlement to service connection for 
left leg and knee disabilities, secondary to the left ankle 
disability.  In his October 1999 substantive appeal, he 
raised the issues of entitlement to service connection for 
bilateral knee and hip disorders and a low back disorder, 
secondary to the left ankle disability.  In a December 1999 
statement, he raised the issues of entitlement to service 
connection for a left hip disability and a left knee 
disability, secondary to the left ankle disability.  

In an April 2000 rating decision, the RO granted service 
connection for degenerative arthritis of the left knee, 
secondary to the left ankle disability, and assigned a 
noncompensable rating, effective May 26, 1999; and denied 
service connection for right and left hip disabilities and a 
low back disability.  The denials were confirmed in an August 
2002 rating decision.  

In September 2002, the veteran filed a claim for a 
compensable rating for degenerative arthritis of the left 
knee.  In an October 2002 rating decision, the RO granted a 
10 percent rating for arthritis of the left knee, effective 
May 26, 1999.  In a November 2002 statement, the veteran 
indicated that he was satisfied with this rating and no 
longer wished to pursue the matter further.  However, he 
wished to continue his appeal for an increased rating for his 
left ankle disability.  

In September 2002, the veteran filed a claim for an increased 
rating for hypertension.  In a November 2002 rating decision, 
the RO denied the claim.  It does not appear that the veteran 
has disagreed with this determination and the issue is not 
currently before the Board.  It will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's residuals of a fracture of the left ankle 
with shortening of the left leg are manifested by pain, 
stiffness, and severe limitation of motion with painful 
motion consistent with ankylosis of the joint in dorsiflexion 
between 0 degrees and 10 degrees.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
fracture of the left ankle with shortening of the leg have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5270 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  Although a June 2001 RO letter advised the veteran of 
the VCAA and explained that evidence he was responsible for 
submitting and that which VA would obtain, that letter 
referenced service connection issues.  Nevertheless, in the 
November 2002 supplemental statement of the case, he was 
provided with VCAA regulations.  

Under the circumstances presented in this case, the veteran 
has been accorded ample notice as required by the VCAA.  As 
such, the Board finds that the documents clearly satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim and identified 
the evidence that VA was to acquire on his behalf as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim adjudicated herein.  No further 
assistance is indicated in substantiating it.  Service 
medical records and VA treatment records, are associated with 
the file.  He was afforded the appropriate VA examination to 
ascertain the current severity of his service-connected 
disability.  
There is no indication that there exists any outstanding 
available evidence which has a bearing on this case that has 
not been obtained.  In fact, in November 2002, the veteran 
reported that he had no further evidence to submit.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

The veteran's residuals of a fracture of the left ankle with 
shortening of the leg is currently rated 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic 
Code 5271 provides that a 10 percent rating is assigned for 
moderate limitation of ankle motion, and a 20 percent 
evaluation is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the maximum 
rating available under that Diagnostic Code.  To warrant a 30 
percent rating, there must be evidence of ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees or 
in dorsiflexion between 0 degrees and 10 degrees; or malunion 
of the tibia and fibula with marked knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5262.  Full range 
of motion of the ankle is measured from 0 degrees to 
20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating will be 
assigned if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned.  These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
including Note 1.  

For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2002).

In considering the merits of the veteran's claim, the Board 
finds that his residuals of a fracture of the left ankle with 
shortening of the leg are most appropriately rated under 
Diagnostic Code 5270, and a 30 percent rating may be granted 
for the disability.  Upon VA examination in February 2000, 
the veteran complained of persistent pain in his left ankle.  
He was diagnosed with severe post-traumatic arthritis of the 
left ankle.  Clinical evaluation revealed that he had 
markedly decrease range of motion to the tibiotalar joint, 
with dorsiflexion being virtually zero.  He had 20 degrees of 
plantar flexion and the subtalar motion was 80 percent of 
normal.  Upon VA examination in September 1999, it was noted 
that his left ankle had severe limitation of motion, with 
only 5 degrees of dorsiflexion and 5 degrees of plantar 
flexion.  He walked with a slight antalgic gait, and he had 
no appreciable subtalar motion.  There was no appreciable 
swelling; however, the veteran had persistent complaints of 
pain in the joint, particularly upon use.  

Based on these clinical findings, and with consideration of 
38 C.F.R. §§ 3.102, 4.40, 4.45 and DeLuca, supra, the Board 
concludes that the level of functional impairment associated 
with veteran's left ankle disability is consistent with 
ankylosis of the joint in dorsiflexion between 0 degrees and 
10 degrees.  Hence, a 30 percent rating is warranted.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, has 
not been demonstrated.  Accordingly, a 40 percent rating 
under Diagnostic Code 5270 is not warranted.  Furthermore, a 
separate rating for arthritis of the left ankle may not be 
assigned because Diagnostic Code 5270 is predicated upon loss 
of motion.  See VAOPGCPREC 23-97.  

The veteran has alleged that he is entitled to a separate 
compensable rating for the loss of bone which resulted in the 
shortening of his left leg after the fracture.  Shortening of 
the bones of the lower extremity is rated 10 percent 
disabling when 1 1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters) shorter than the other leg.  38 C.F.R. § 4.71a, 
Code 5275.  However, a note to this diagnostic code provides 
that ratings based on shortening of the leg are not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Thus, a separate 10 percent evaluation 
for this abnormality is not authorized.  Additionally, it has 
been reported that the veteran's shortening is only 3/8 of an 
inch and does not even meet the criteria for a compensable 
rating.  

Finally, the Board finds in this case that the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  Specifically, the evidence of record does not 
establish that the veteran's service-connected left ankle 
disability alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board also notes that the left ankle 
disorder itself has not been characterized as an "unusual 
disability" which has rendered the regular rating standards 
impractical.  In the absence of such evidence, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).  


ORDER

A 30 percent rating for residuals of a fracture of the left 
ankle with shortening of the leg, is granted, subject to the 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

